Citation Nr: 0316944
Decision Date: 07/21/03	Archive Date: 10/02/03

Citation Nr: 0316944	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-06 453	)	DATE JUL 21, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




VACATUR

The veteran served on active duty from October 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a back disability.

By a decision of July 1999, the Board upheld the denial of 
the veteran's claim. Thereafter, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) and appointed Norman A. Zamboni, 
attorney, to represent him before the Court and VA.  In April 
2001, a Court order granted the Secretary's February 2001 
motion for remand, vacating the Board's July 1999 decision 
and ordering that the veteran's claim be readjudicated 
pursuant to the Veterans Claims Assistance Act of 2000.  
Thereafter, the case was returned to the Board.  

A Board decision dated April 2002 reopened this claim.  The 
Board then undertook additional development on this claim.  
That development having been completed, this claim returned 
to the Board.  A May 28, 2003 Board decision granted the 
veteran service connection for chronic lumbosacral 
strain/sprain syndrome.  On or about June 4, 2003, the Board 
was informed that the veteran had died on May [redacted]
, 2003.  The 
Board was provided with evidence in the form of a Certificate 
of Death.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In view of 
that, at the time the Board issued its May 28, 2003 decision, 
the appeal had actually become moot by virtue of the death of 
the veteran, and had this fact been known, the appeal would 
have been dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2002).  Aware now of the fact of the veteran's death, the 
proper procedural action is to vacate the Board's May 2003 
decision, and in a separate decision dismiss that appeal for 
lack of jurisdiction.  In this way, no prejudice can accrue 
to any derivative claim as may be brought by a survivor of 
the veteran.  38 C.F.R. § 20.1106 (2002).


ORDER

The Board's May 28, 2003 decision is vacated.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Citation Nr: 0310204	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  98-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a back disability.

By a decision of July 1999, the Board upheld the denial of 
the veteran's claim. Thereafter, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) and appointed Norman A. Zamboni, 
attorney, to represent him before the Court and VA.  In April 
2001, a Court order granted the Secretary's February 2001 
motion for remand, vacating the Board's July 1999 decision 
and ordering that the veteran's claim be readjudicated 
pursuant to the Veterans Claims Assistance Act of 2000.  
Thereafter, the case was returned to the Board.  

A Board decision dated April 2002 reopened this claim.  The 
Board then undertook additional development on this claim.  
That development having been completed, this claim returns to 
the Board.


FINDINGS OF FACT

The medical evidence of records tends to indicate that 
veteran's chronic lumbosacral strain/sprain syndrome is 
related to an in-service injury.




CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, a chronic back 
disability was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).  All 
notice and development is complete given the positive result 
discussed below.

Further, although the Board recognizes the recent Court 
decision invalidating the Board's authority to conduct 
development and consider that evidence in the first instance, 
in light of the favorable decision below, which constitutes a 
full grant of benefits sought on appeal, the Board finds that 
no prejudice to the veteran would result from the Board 
deciding this case.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  


Facts

The veteran's entrance examination does not appear to contain 
any mention of scoliosis, or any back disability.  Service 
medical records dated August 1945 indicate that the veteran 
was struck in the back by the wing of a taxiing airplane.  At 
that time, he was found to have rather pronounced scoliosis 
of the thoracic spine convexed to the left at the level of 
the third thoracic vertebrae, and convexed to the right at 
the level of the ninth thoracic vertebrae.  The veteran was 
hospitalized for some time, and found fit for duty in 
December 1945.  The veteran's discharge examination, dated 
May 1946, noted that the veteran had scoliosis of the spine.

Records show that the veteran has periodically applied for 
service connection since his initial denial in May 1946.

Treatment records dated January 1997 and April 1997 indicate 
that the veteran was diagnosed with mechanical back pain.

An outpatient treatment record dated October 1999 indicated 
that the veteran was reporting back pain, which he related to 
a service injury.  The veteran was diagnosed with thoracic 
scoliosis.  The examiner indicated that the veteran's 
problems with his back could be traumatic in origin, or at 
least aggravated by trauma.

January 1993 through November 2001 treatment records indicate 
that the veteran reported persistent mid back pain.  He was 
diagnosed with scoliosis.

The veteran received a VA examination in January 2003.  The 
report of that examination indicates that the examiner 
reviewed the veteran's claims file, and noted that the 
veteran has had a history of low back pain since being in the 
service.  The veteran was also noted to have scoliosis.  
Examination revealed some tenderness and spasms of the lumbar 
spine region.  Forward flexion was limited from 0 degrees to 
60 degrees, extension from 0 to 10 degrees, and lateral 
rotation from 0 to 15 degrees bilaterally.  The examiner's 
impression was of scoliosis unrelated to being in the 
service, and chronic lumbosacral strain/sprain syndrome as a 
result of service-connected injury.  The examiner indicated 
that it was his opinion that the reduced range of motion of 
the veteran was due to the sprain/strain of the lumbar 
region.  There was no evidence of fatigability or 
incoordination.  It was noted that the veteran was prone to 
fluctuations in the severity of his condition.
The Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Taking into account all relevant evidence, and resolving all 
doubt in favor of the veteran, the Board finds that service 
connection is warranted for chronic lumbosacral strain/sprain 
syndrome.  In this regard, the Board notes the veteran's 
continued history of complaints of low back pain since 
service, and the opinions from a January 2003 VA examination, 
which noted that, while the veteran's scoliosis was not 
related to service, his chronic lumbosacral strain/sprain 
syndrome was the result of a service connected injury.  
Therefore, with resolution of reasonable doubt in the 
veteran's favor, the evidence indicates that the veteran's 
chronic lumbosacral strain/sprain syndrome is related to 
service, and that the veteran is entitled to service 
connection for this disorder.


ORDER

Entitlement to service connection for chronic lumbosacral 
strain/sprain syndrome is granted.


	                        
____________________________________________
	MICHAEL D. LYON 

	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



 

